 



EXHIBIT 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into
as of October 17, 2007, by and between COSÌ, INC., a Delaware corporation, its
subsidiaries, and successors and assigns (collectively, the “Company”), and
GILBERT MELOTT, a resident of the State of Illinois (“Employee”).
     Employee and the Company agree as follows:
     1. Resignation and Separation. By mutual agreement of Employee and the
Company, the employment relationship between Employee and the Company shall
terminate on October 17, 2007 (the “Separation Date”). In addition to Employee’s
pro rata bi-weekly salary, less applicable withholding taxes and deductions, to
be paid to Employee through the Separation Date, payment for pro rata vacation
earned through the Separation Date, less applicable withholding taxes and
deductions, and reimbursement for any expenses incurred in the ordinary course
of business and in accordance with the Company’s business expense reimbursement
policy, the Company agrees to pay to Employee severance as set forth in
Section 2 below. Employee’s medical and health benefits have been paid and shall
continue through October 31, 2007.

         
On a pro rata basis, as of October 17, 2007:
         
Total Gross Accrued Vacation Days:
  16 days
Vacation Days Paid in 2007:
  5 days
Net Vacation Due at Separation:
  11 days

     2. Severance Compensation. Subject to the terms of this Agreement, and
providing Employee signs and does not revoke this Agreement, the Company agrees
to pay to Employee the additional compensation and other benefits as set forth
below:
          A. Stock Options and Restricted Stock.
     Accelerated Vesting. Except for the Forfeited Stock Options (as defined
below) to which Employee is voluntarily waiving his rights, all unvested stock
options and all unvested restricted stock held by Employee, as set forth on
Schedule A attached hereto (the “Restricted Stock and Stock Option Summary”),
shall be 100% vested immediately prior to Employee’s termination on the
Separation Date. All stock options shall be exercisable in accordance with the
respective stock option plans pursuant to which such stock options were granted,
and all restricted stock shall continue to be subject to the terms and
conditions of the COSÌ, Inc. 2005 Omnibus Long-Term Incentive Plan pursuant to
which such restricted stock was granted. Immediately prior to Employee’s
termination on the Separation Date and following accelerated vesting of the
stock options and restricted stock in accordance herewith, the total number of
vested options and shares of the Company’s stock held by Employee shall be the
amounts set forth in the table below in the column entitled “Net Shares
Available at Separation (4-5)”:

                                                          Voluntarily   Vested
due                 Vested as   Waived Rights to   to   Gross Total   Shares  
Net Shares Original   Regularly   Accelerate   Accelerated   Vested at  
Previously   Available at Grant   Scheduled   Vesting   Vesting   Separation  
Sold   Separation (1)   (2)   (3)   (4)   (2 +4)   (5)   (4-5)  
182,826 Stock Options
    123,507     11,234 (Grant 3523)     20,000       143,507       -0-    
143,507 Stock Options
 
          11,234 (Grant 3550)                                
 
          14,783 (Grant 3636)                                
 
          2,068 (Grant 3636A)                                
 
          Total = 39,319                                                        
                 
143,750 Restricted Stock
    62,500       -0-       81,250       143,750       15,671     128,079
Restricted Stock
 
                                           
 
                                           

51



--------------------------------------------------------------------------------



 



     Waiver of Rights to Forfeited Stock Options. Employee hereby voluntarily
waives any and all rights to any unvested stock options having a grant price
greater than the trading price on the date of this Agreement (as reflected in
the Restricted Stock and Stock Option Summary). Accordingly, such waiver shall
apply to the grants identified in the Restricted Stock and Stock Option Summary
as Grant #s, 3523, 3550, 3636, and 3636A, as indicated in the foregoing table in
the column entitled “Voluntarily Waived Rights to Accelerate Vesting (3)”
(collectively, “Forfeited Stock Options”).
     Selling the Shares of Stock. As requested by Employee, General information
applicable to selling the shares after the Separation Date is outlined in
Exhibit A attached hereto.
     B. Medical and Health Benefits. For up to a period up to but not to exceed
eighteen (18) months, commencing as of November 1, 2007 and continuing through
April 30, 2009, unless earlier terminated in accordance herewith, the Company
shall pay for the cost to continue Employee’s benefits coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). Such COBRA payments
shall terminate on the earlier to occur of (i) the 18th consecutive month, or
(ii) the date immediately prior to the date on which Employee becomes eligible
for healthcare benefits under a healthcare plan offered by another employer or
otherwise.
All payments and benefits under this Agreement shall be subject to applicable
tax and employment withholdings. Employee acknowledges and agrees that, other
than as specifically set forth in Section 1 above for services rendered and
vacation earned as of the Separation Date and in this Section 2 above, Employee
is not due any other compensation or benefits, including, without limitation,
compensation for unpaid salary, unpaid bonus, severance or accrued or unused
vacation time or vacation pay, arising from or relating to Employee’s employment
with the Company or the termination of Employee’s employment. Employee further
acknowledges and agrees that the foregoing payments and benefits set forth in
this Section 2 are compensation which the Company would not be required to pay
to Employee.
     3. Return of Company Materials. Employee agrees to and shall promptly
return to the Company at the Cosi Support Center, or such other location as may
be agreed to by Employee and the Company, all property of the Company in
Employee’s control or possession, including, without limitation, confidential
and proprietary information of the Company, keys, and key cards, security codes,
laptop computer, training materials, files, customer lists, franchisee lists,
and any other equipment, materials, or information of the Company.
     4. General Release of All Claims. For and in consideration of the payments
and/or other benefits to be provided to and/or on behalf of Employee pursuant to
this Agreement, and the agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which Employee hereby acknowledges
and agrees, Employee, on behalf of Employee and Employee’s successors, heirs,
beneficiaries, agents, executors and assigns, hereby voluntarily, knowingly, and
willingly releases and forever discharges the Company and its stockholders,
parents, affiliates, subsidiaries, divisions, any and all current and former
directors, officers, executives and agents thereof, and their heirs and assigns,
and any and all pension benefit or welfare benefit plans of the Company,
including current and former trustees and administrators of such pension benefit
and welfare benefit plans (collectively, the “Releasees”), from any and all
claims, complaints, causes of action, charges, demands or rights, of any kind or
nature whatsoever, in law or in equity, whether known or unknown, which may have
existed or which may now exist from the beginning of time to the date of this
Agreement, including, without limitation, any claims Employee may have arising
from or relating to Employee’s employment or termination from employment with
the Company, and further including a release of any rights or claims Employee
may have under the Age Discrimination in

52



--------------------------------------------------------------------------------



 



Employment Act, as amended by the Older Worker Benefits Protection Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993; Section 1981 of the Civil Rights Act of 1866; Section 1985(3)
of the Civil Rights Act of 1871; the Employee Retirement Income Security Act of
1974, as amended; any other federal, state or local laws against discrimination;
or any other federal, state, or local statute, or common law relating to
employment, wages, hours, or any other terms and conditions of employment,
including, but not limited to, the Illinois Human Rights Act, and the Illinois
Wage Payment and Collection Act and any other laws regarding the payment of
wages, to the maximum extent permitted by law. This release further includes a
release by Employee of any claims for wrongful discharge, breach of contract,
torts or any other claims in any way related to Employee’s employment with or
resignation or termination from the Company.
     This Section 4 shall operate as a general release and a covenant not to sue
to the extent permitted by law. It is the intention of the parties in executing
this Agreement that it shall be an effective bar to each and every claim,
demand, and cause of action described in this paragraph, including known and
unknown claims. This release is not intended as a bar to any claim that, by law,
may not be waived, or a claim to challenge the validity of this Agreement.
Employee waives any right to any monetary recovery should any federal, state or
local administrative agency pursue any claims on Employee’s behalf arising out
of or related to Employee’s employment with and/or termination from Employee’s
employment with the Company. Employee acknowledges that Employee has not
suffered any on-the-job injury or condition for which Employee has not already
filed a claim. Employee further acknowledges that Employee has no pending claims
against the Company.
     5. No Admission. This Agreement is not an admission by either Employee or
the Company of any wrongdoing or liability.
     6. Waiver of Reinstatement. Employee waives any right to reinstatement or
future employment with the Company following Employee’s separation from the
Company on the Separation Date.
     7. No Disparagement. Employee agrees not to engage in any act after
execution of this Agreement that is intended, or may reasonably be expected to
harm the reputation, business, prospects or operations of the Company, its
officers, directors, stockholders or executives. Employee will take no action
which would reasonably be expected to lead to unwanted or unfavorable publicity
to the Company.
     8. Indemnification. The Company shall indemnify Employee to the fullest
extent permissible under the Company’s By-laws as in effect on the date hereof,
including, without limitation, with respect to the suit pending in the Stamford
Superior Court in the matter of Charles Gray v. Cosi, Inc. (Docket
No. FST-CV-05-4002871S).
     9. Cooperation. Employee agrees to cooperate reasonably with the Company
and its counsel in regard to any litigation, investigation, or similar action
presently pending or subsequently initiated involving matters of which Employee
has knowledge as a result of Employee’s employment with the Company. Such
reasonable cooperation shall consist of Employee making himself available at
reasonable times for consultation with officers of the Company and its counsel
and for depositions or other similar activity. Employee shall not receive any
additional compensation for rendering such assistance. The Company shall pay or
reimburse Employee, as determined by the Company, for reasonable costs of travel
and travel-related expenses incurred by Employee in connection with any such
cooperation and assistance provided that Employee shall contact the Company
promptly upon notice to coordinate travel arrangements prior to incurring any
such costs and expenses and shall promptly submit to the Company receipts and
documentation for such costs and expenses.
     10. Restrictive Covenants. Employee acknowledges and agrees that Employee
will continue to be bound by the restrictive covenants set forth in and the
terms and conditions of that certain Confidentiality and Non-Compete Agreement
dated as of December 17, 2001, (the “Confidentiality and Non-Compete
Agreement”), as amended by this Section 10 of this Agreement, entered into
between Employee and the Company (a copy of which is attached to and
incorporated herein), and that the terms and agreements thereof which are
intended to survive termination of Employee’s employment with the Company shall
so survive and continue in full force and effect. In consideration of Employee’s
waiver of any rights with respect to the Forfeited Stock Options and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed by the parties hereto, the

53



--------------------------------------------------------------------------------



 



Company agrees to reduce the term of the post-termination non-compete and more
narrowly define “competitive business” for purposes of Sections 5(ii) and
(iii) of the Confidentiality and Non-Compete Agreement. Accordingly,
Sections 5(ii), (iii) and (iv) of the Confidentiality and Non-Compete Agreement
are hereby deleted in their entirety and replaced with the following provisions:
     “5(ii) Non-Compete. During the term of Employee’s employment with COSÌ
(except for the sole and exclusive benefit of COSÌ) and for a period of twelve
(12) consecutive months immediately following the termination of Employee’s
employment with COSÌ, for any or no reason whatsoever, Employee shall not,
directly or indirectly, without the express prior written consent of COSÌ,
(i) enter the employ of, or render services to or on behalf of, any person,
firm, corporation, or other entity engaged in a Directly Competitive Business
(as defined below); or (ii) engage in any Directly Competitive Business for
Employee’s own account or as an individual, partner, shareholder, director,
officer, principal, agent, employee, member, manager, trustee, consultant,
advisor, joint venturer, representative, or in any other relationship or
capacity, whether or not for monetary benefit. Nothing contained in this
paragraph shall be deemed to prohibit Employee from acquiring, solely as an
investment, less than five percent (5%) of the issued and outstanding securities
of any public corporation.
     5(iii) Directly Competitive Business. In connection with Section 5(ii)
above, a “Directly Competitive Business” is any business providing the same or
similar products as provided by COSÌ in a premium convenience or fast casual
restaurant format, including, without limitation, Potbelly’s, Panera Bread,
Atlanta Bakery, Au Bon Pain, Corner Bakery, and other fast causal or premium
convenience restaurant companies in direct competition with COSÌ that provide
the same or similar products as provided by COSÌ. This prohibition as it
pertains to restaurant companies includes only those restaurant companies that
(i) are direct competitors of COSÌ, and/or (ii) are seeking to enter into direct
competition with COSÌ.
     5(iv) Acknowledgements by Employee. Employee acknowledges and agrees that
(a) COSÌ is aggressively developing and growing its business throughout the
United States and internationally, through company development, franchise
development, licensing agreements, and strategic partnerships, and it’s business
is national in scope, and (b) the periods of time, geographical scope and other
limitations provided for in this Agreement are the minimum such terms necessary
to protect and maintain the proprietary interests, business, and goodwill of
COSÌ and its successors and assigns and are reasonable in all respects. Employee
further agrees that any breach of the confidentiality and non-disclosure
obligations and restrictive covenants of this Agreement will cause COSÌ
irreparable injury and damage for which COSÌ cannot be adequately compensated in
monetary damages. To the extent any such provisions of this Agreement, or any
portion thereof, is deemed unenforceable by virtue of its scope, in terms of the
period of time, geographical area or otherwise, but may be made enforceable by
limitations thereon, Employee agrees that the same shall be enforceable to the
fullest extent permissible under the laws and public policies of the
jurisdictions in which enforcement is sought. The parties hereby authorize any
court of competent jurisdiction to modify or reduce the scope of any such
restrictive covenant to the extent necessary to make any such restrictive
covenant enforceable to the fullest extent permitted by law.”
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to the
principles of conflict of laws.
     12. Entire Agreement; Severability. This Agreement represents the complete
agreement between Employee and the Company concerning the subject matter in this
Agreement and supersedes all prior agreements (other than the Confidentiality
and Non-Compete Agreement, as amended by Section 10 of this Agreement), or
understandings, written or oral. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The provisions of this
Agreement are severable, and if any part of this Agreement is found to be
unenforceable, the other provisions of this Agreement shall remain fully valid
and enforceable to the fullest extent permitted by law.

54



--------------------------------------------------------------------------------



 



     13. Revocation Period. Employee may revoke his release of claims under the
ADEA (as defined in Section 14(h) below), within the seven (7) day period
following the execution of this Agreement by Employee. Any such revocation must
be submitted, in writing, to the Company, and to the person identified, in the
Company’s notice address set forth below the Company’s signature block on the
signature page attached hereto, and must state, “I hereby revoke my release of
claims under the ADEA.” If the last day of the revocation period is a Saturday,
Sunday or legal holiday recognized by the State of Illinois, then such
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. In the event of Employee’s revocation under
this provision of the Agreement, only the release of claims under the ADEA will
be affected and the remainder of the Agreement shall remain in full force and
effect and all other claims will remain released.
     14. Acknowledgment of Waiver. By executing this Agreement, Employee
acknowledges that:
     (a) Employee has entered into this Agreement voluntarily and not as a
result of coercion, duress, or undue influence;
     (b) Employee has read and fully understands the terms of this Agreement;
     (c) Employee has been advised to consult with an attorney and/or other
advisors of Employee’s choice before executing this Agreement;
     (d) Employee understands that this Agreement is LEGALLY BINDING and by
executing it Employee gives up certain rights;
     (e) Employee has been afforded the opportunity of at least twenty-one
(21) days to consider this Agreement (although Employee may voluntarily choose
to sign this Agreement earlier) and to consult with an attorney;
     (f) Pursuant to Section 4 above, Employee VOLUNTARILY, KNOWINGLY, AND
WILLINGLY RELEASES the Releasees from any and all claim Employee may have, known
or unknown, in exchange for the benefits provided to and obtained by Employee by
executing this Agreement;
     (g) Employee may revoke his release of claims under the ADEA within the
seven (7) day period following Employee’s execution of this Agreement, as set
forth in Section 13 above;
     (h) The General Release in this Agreement includes a WAIVER OF ALL RIGHTS
AND CLAIMS Employee may have under the Age Discrimination in Employment Act of
1967 (29 U.S.C. §621 et seq.), as amended by the Older Workers’ Benefit
Protection Act (the “ADEA”); and
     (i) Pursuant to Section 2(A) above, Employee VOLUNTARILY WAIVES any rights
and all rights with respect to the Forfeited Stock Options, in exchange for the
reduced term of the post-termination non-compete and the more narrow definition
of the term “Directly Competing Business”, as set forth in Section 10 above.
     15. Notice. Any notice required or permitted to be given hereunder shall be
in writing and shall be delivered by hand, express delivery by a nationally
recognized courier (i.e., DHL, Federal Express, UPS, etc.), or mailed by
certified mail, return receipt requested, postage prepaid, addressed to the
respective notice addresses set forth below each party’s name on the signature
page.
     16. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original. This Agreement and any counterpart so
executed shall be deemed one and the same instrument.
     This Agreement has been executed by the parties as of the respective dates
set forth below.

55



--------------------------------------------------------------------------------



 



                  EMPLOYEE:       COMPANY:               COSI, INC., a Delaware
corporation      
/S/ GILBERT MELOTT
 
      By:   /S/ WILLIAM E. KOZIEL
 
   
Name: GILBERT MELOTT
      Name:   WILLIAM E. KOZIEL    
Date: 10/17/2007
      Title:   CFO    
 
      Date:   10/17/2007    
 
                Notice Address:       Notice Address:       Mr. Gilbert Melott  
    COSÌ, Inc.     3344 N. Racine Ave.       1751 Lake Cook Road, 6th Floor    
Chicago, IL 60657       Deerfield, IL 60015             Attention: Vicki J.
Baue,     Telephone: (773) 910-0400       V. P. & General Counsel    
Facsimile:                                         
                Email: gilbertmelott@yahoo.com       Telephone: (847) 597-8800  
          Facsimile: (847) 580-4964             Email: vbaue@getcosi.com    

56